Citation Nr: 0916102	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for knee and back 
disabilities, to include as secondary to the Veteran's 
claimed pes planus disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active military service from September 
1989 to September 1997.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to 
service connection for pes planus and for knee and back 
disabilities, as secondary to the Veteran's claimed pes 
planus disability.

In November 2007, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) for additional 
development.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The record contains clear and unmistakable evidence that 
pes planus pre-existed the Veteran's period of active 
military service and was not aggravated during service.

3.  Competent medical evidence does not show that the 
Veteran's claimed knee and back disabilities are related to 
events during active service or any service-connected 
disability.




CONCLUSIONS OF LAW

1.  Pes planus was not aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2008).

2.  Knee and back disabilities were not incurred in or 
aggravated by active service and are not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claims for entitlement to 
service connection for pes planus, knee, and back 
disabilities in February 2003.  Thereafter, he was notified 
of the provisions of the VCAA by the RO and AMC in 
correspondence dated in March 2003, August 2003, August 2006, 
and December 2007.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in 
January 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March and 
August 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Available service treatment records and all relevant VA and 
private treatment records pertaining to his claims have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with a VA medical examination to 
assess the nature and etiology of his claimed disabilities.  

The Board notes that the RO was unsuccessful in obtaining a 
complete copy of the Veteran's service treatment records from 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri in March 2003.  Copies of service treatment records 
were associated with the Veteran's claims file in May 2003 
from the Defense Personnel Records Imaging System (DPRIS).  
These copies contained only entrance and separation 
examination reports.  Thereafter, in an August 2003 
statement, the Veteran indicated that his service treatment 
records had been sent to St. Louis.  In a June 2005 
statement, the Veteran indicated that he had been treated for 
foot complications numerous times as well as assigned to 
light duty during active service.  The RO contacted that 
Veteran's reserve service unit three times to request his 
service treatment records, without success.  The RO was again 
unsuccessful in obtaining a complete copy of the Veteran's 
service treatment records from NPRC in December 2007.  In a 
October 2008 statement, NPRC informed VA that all records 
from DPRIS had been provided.  

For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  See 38 C.F.R. § 3.159(c).  While the Board 
acknowledges that it has a heightened duty to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule under these circumstances, see 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992), further attempts to 
obtain additional service treatment records would be futile.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2008).

Factual Background 

The Veteran contends that he currently suffers from pes 
planus that was aggravated during his period of active 
service.  In addition, the Veteran asserts that he has 
current knee and back disabilities as a result of his claimed 
pes planus disability.

Available service treatment records consist of a June 1989 
service entrance examination report and a March 1997 service 
separation examination report, which each contain a notation 
of mild, asymptomatic pes planus. 

Post-service private treatment records from B. B., M. D. 
reflect complaints of problems with feet and knees as well as 
pain with prolonged standing in December 2002.  The physician 
listed an assessment of early degenerative changes of the 
knees and plantar fasciitis.  

VA treatment records dated in August 2003 note complaints of 
knee pain and list a diagnosis of questionable degenerative 
joint disease of both knees.  An August 2003 bilateral knee 
X-ray report reflected normal findings.

In a November 2008 VA feet examination report, the Veteran 
complained of bilateral foot pain, stiffness, weakness, and 
swelling.  Physical examination findings were noted as mild 
pes planus of both feet, tender on the medial arches, mild 
edema of each foot, normal toenails, mild limp of the left 
leg, mild peripheral neuropathy of the toes to the heels of 
each foot, and Achilles tendon deviates laterally at 10 
degrees bilaterally.  X-rays were noted to reveal small heel 
spurs and otherwise normal with well preserved joint spaces.  
The VA physician diagnosed mild pes planus, bilaterally.  
After reviewing the Veteran's claims file and conducting the 
examination, the VA physician indicated that the Veteran had 
mild pes planus on his entrance and separation physical 
examinations.  He noted that there was no indication that the 
Veteran had any problems with his pes planus while on active 
duty that required any medical treatment and no indication of 
aggravation of his pes planus while on active duty.  He also 
detailed that there was no indication of any problems with 
the Veteran's back or knees caused by his mild pes planus 
while on active duty.  The VA physician further opined that 
mild pes planus would not aggravate or cause any diagnosed 
knee or back condition. 

Analysis

Pes Planus

As an initial matter, the Board finds that the presumption of 
soundness does not apply.  In this case, the report of the 
Veteran's June 1989 enlistment examination clearly documents 
that he had mild, asymptomatic pes planus at service entry.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c) (2008).  Having 
found clear and unmistakable evidence of a pre-existing 
bilateral pes planus disability, the next inquiry is whether 
there is clear and unmistakable evidence that pes planus was 
not aggravated during service.

The Board finds that a preponderance of the evidence is 
clearly against any finding that the pes planus documented at 
the Veteran's entrance into service resulted in any permanent 
increase in symptoms or underlying disability beyond the 
ordinary progress of the disability.  While service treatment 
records for the veteran's period of service are unavailable, 
the Veteran's March 1997 service separation examination 
report contains the same notation of mild, asymptomatic pes 
planus as his June 1989 entrance examination report.  
Clearly, if the pes planus had been aggravated in service, 
the notation on the separation physical examination would not 
have described the pes planus as "asymptomatic".  Further, 
there is no documentation of treatment for the feet until 
December 2002, over five years after the veteran was 
separated from service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Moreover, the record also includes no competent 
medical opinion establishing that the Veteran's current 
claimed bilateral pes planus disability was aggravated during 
his active service.  In fact, in his November 2008 VA medical 
opinion, a VA physician clearly opined that there was no 
indication of aggravation of the Veteran's pes planus while 
he was on active duty.

Knee and Back Disabilities

Based upon the evidence of record, the Board finds the 
Veteran's claimed knee and back disabilities were not 
manifest during active service, manifest within the first 
post-service year, or demonstrated to have developed as a 
result of an established event, injury, or disease during 
active service.  In this case, available service treatment 
records, including the separation physical examination, do 
not show that the Veteran had any complaint, treatment, or 
diagnosis of knee or back disabilities during active service.  
Evidence of knee and back disabilities is first shown many 
years after separation from active service and cannot be 
presumed to have been incurred during service.  The Board 
also notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  There is also no competent evidence relating the 
post-service complaints of knee and back disabilities to any 
established event in service.

As the Veteran has not been granted service connection for 
pes planus, service connection is not warranted on the basis 
that knee and back disabilities are secondary to the claimed 
pes planus.  Consequently, entitlement to service connection 
for the claimed knee and back disabilities also cannot be 
established on a secondary basis.

Both Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current claimed foot disability was 
aggravated during active military service and that his 
current knee and back disabilities are related to his claimed 
pes planus, these claims turn on medical matters-the 
diagnosis of a current disability as well as the relationship 
between current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the Veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claims for service connection.

For the foregoing reasons, the claims for service connection 
for pes planus and for knee and back disabilities must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for knee and back 
disabilities, to include as secondary to the Veteran's 
claimed pes planus disability, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


